                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        ALBERT D. SEENO CONSTRUCTION,
                                   4    ET AL.,                                       Case No. 17-cv-03765-SI (SI)

                                   5                  Plaintiffs,                     THIRD
                                                                                      PRETRIAL PREPARATION ORDER
                                   6            v.                                    (CIVIL)
                                   7    ASPEN INSURANCE UK LIMITED,
                                   8                  Defendants.

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   FURTHER CASE MANAGEMENT: April 19, 2019 at 3:00 PM.
                                       Counsel must file a joint case management statement seven days in advance of the
                                  12   conference.
Northern District of California
 United States District Court




                                  13   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
                                  14
                                       NON-EXPERT DISCOVERY CUTOFF is: September 3, 2019.
                                  15
                                       DESIGNATION OF EXPERTS: October 4, 2019; REBUTTAL: October 18, 2019;
                                  16        Parties SHALL conform to Rule 26(a)(2).

                                  17   EXPERT DISCOVERY CUTOFF is: November 15, 2019.
                                  18
                                       DISPOSITIVE MOTIONS SHALL be filed by; November 22, 2019;
                                  19        Opp. Due: December 6, 2019; Reply Due: December 13, 2019;
                                            and set for hearing no later than December 20, 2019 at 10:00 AM.
                                  20
                                       PRETRIAL CONFERENCE DATE: February 19, 2020 at 3:30 PM.
                                  21
                                       JURY TRIAL DATE: March 2, 2020 at 8:30 AM.
                                  22
                                            Courtroom 1, 17th floor.
                                  23
                                       TRIAL LENGTH is estimated to be __ days.
                                  24
                                       SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                  25

                                  26   Counsel shall be prepared to discuss a motion schedule at the next case management
                                       conference.
                                  27
                                  28
                                   1   The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                   2   of the case, including settlement. Parties SHALL conform to the attached instructions.
                                       Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                   3   action.

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: 2/12/19

                                   7                                                    ____________________________________
                                                                                        SUSAN ILLSTON
                                   8                                                    United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                                                                    2
